Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 1 of 56 PageID 1214




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 TAVARES J. WRIGHT,

       Petitioner,

 v.                                             Case. No: 8:17-cv-974-T-02TGW

 SECRETARY, DEPARTMENT OF
 CORRECTIONS,

      Respondent.
 _____________________________/

                     ORDER DENYING AMENDED PETITION

       Tavares Wright received two death sentences for two murders during a

 crime spree in Polk County in 2000. He files this petition for relief from those

 sentences under 28 U.S.C. § 2254. The Court has before it Wright’s amended

 petition and memorandum in support, Docs. 36, 37, and 38, the State’s response,

 Doc. 42, and Wright’s reply, Doc. 46. With the benefit of full briefing on both

 sides, the Court finds that a hearing is unnecessary and denies the amended

 petition.
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 2 of 56 PageID 1215




                                   FACTUAL BACKGROUND

           The underlying events took place over a period of several days. The Florida

 Supreme Court 1 provided the factual details accurately here based upon the

 undersigned’s reading of the trial transcript:

           With the aid of codefendant Samuel Pitts, Wright carjacked, kidnapped,
           robbed, and murdered David Green and James Felker while engaged in
           a three-day crime spree that spanned several areas in Central Florida.2
           During the crime spree, Wright was connected multiple times to a
           stolen pistol that matched the caliber of casings discovered at the scene
           of the murders. The trial court allowed the State to present evidence of
           these collateral acts to demonstrate the context in which the murders
           occurred and to explain Wright’s possession of the murder weapon.
                  2
                   Wright and Pitts were tried separately for the murders.
                  Pitts was convicted of two counts of first-degree murder
                  and other offenses related to this incident. He received
                  sentences of life imprisonment for the murders.
           The spree began when Wright stole a pistol and a shotgun from the
           Shank family’s residence in Lakeland on Thursday, April 20, 2000. On
           the Friday morning following the burglary, Wright used the pistol to
           commit a drive-by shooting in a neighborhood near the Shank
           residence.3 That evening, Wright and Samuel Pitts abducted Green and
           Felker in Lakeland, drove Green’s vehicle approximately fifteen miles
           to Polk City, and murdered the victims in a remote orange grove.
           Wright shot one victim with a shotgun, which was never recovered, and
           the other victim with a pistol that used the same caliber bullets as the
           gun stolen from the Shank residence. Wright then abandoned the
           victim’s vehicle in a different orange grove in Auburndale. In nearby
           Winter Haven, Wright used the Shank pistol in a carjacking that
           occurred during the morning hours on Saturday, April 21, 2000. That
           afternoon, law enforcement responded to a Lakeland apartment

 1
     Wright v. State, 19 So. 3d 277, 283–91 (Fla. 2009) (Wright I).
                                                   2
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 3 of 56 PageID 1216




       complex based on reports of a man matching Wright’s description
       brandishing a firearm.
             3
               For the drive-by shooting, Wright was convicted of
             attempted second-degree murder and two counts of
             attempted felony murder.
       When an officer approached, Wright fled, but he was eventually
       arrested in the neighboring mobile home park. Ammunition matching
       the characteristics of the ammunition stolen from the Shank residence
       was found in his pocket. The stolen pistol was also recovered near the
       location where Wright was arrested. Almost a week later, the bodies of
       the victims were discovered. Thus, the following facts are presented in
       chronological order to demonstrate the geographical nexus of the
       offenses and to provide a complete picture of the interwoven events
       surrounding the double murders.
                                 The Crime Spree
                  The Shank Burglary: Thursday, April 20, 2000
       On Thursday, April 20, 2000, Wright unlawfully entered a Lakeland
       home with two accomplices. Wright testified that they separated to
       search the house for items to steal. In one bedroom, Wright found and
       handled a plastic bank filled with money. One of his accomplices
       discovered a 12-gauge, bolt-action Mossberg shotgun and a loaded
       Bryco Arms .380 semi-automatic pistol with a nine-round clip in
       another bedroom.4 The accomplice also found four shells for the
       shotgun in a dresser drawer. In exchange for marijuana, Wright
       obtained possession of the pistol from the accomplice.
            4
             The stolen shotgun was never recovered. References to
            the firearm stolen from the Shank residence relate to the
            automatic pistol.
       When Mark Shank returned home after work to discover his firearms
       missing, he notified the Polk County Sheriff’s Office of the burglary.
       The Sheriff’s Office lifted latent prints from the house, including
       several from the plastic bank. An identification technician with the
       Sheriff’s Office matched the latent palm print lifted from the plastic
       bank to Wright’s palm print, confirming that Wright was inside the
                                         3
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 4 of 56 PageID 1217




       house where the Shank firearms were stolen. The following day, Wright
       used the stolen pistol during a drive-by shooting in a nearby Lakeland
       neighborhood.
       The Longfellow Boulevard Drive-By Shooting: Friday, April 21, 2000
       At approximately 9 a.m. on Friday, April 21, 2000, Carlos Coney and
       Bennie Joiner observed a black Toyota Corolla approaching slowly on
       Longfellow Boulevard as they were standing outside a nearby house.
       Wright and Coney had been embroiled in a continuing dispute since
       their high school days. Joiner made eye contact with Wright, who was
       sitting on the passenger side. The car made a U-turn and slowly
       approached the house again. Wright leaned out the passenger side
       window and fired multiple shots. One bullet struck Coney in his right
       leg. Coney’s neighbor carried the wounded man to a car and drove
       Coney and Joiner to a Lakeland hospital where a .380 caliber projectile
       was removed from Coney’s leg.
       While Coney was being treated at the hospital, crime-scene
       technicians collected cartridge casings and projectiles from the
       Longfellow Boulevard scene. Two projectiles had entered the house
       and lodged in the living room wall and table. One spent .25 caliber
       casing and three spent Winchester .380 caliber casings were recovered
       from the driveway and the street. The projectile recovered from
       Coney’s leg and the one removed from the living room table were
       fired from the .380 pistol stolen from the Shank residence.5 The
       recovered casings definitely had been loaded in the stolen pistol, but
       the firearms analyst could not state with precision that they had been
       fired from the pistol because the casings lacked the necessary
       identifying characteristics.
             5
               However, a .380 handgun could not have fired the .25
             caliber bullet. No explanation for the different shell casing
             was presented at trial, though it was implied by the defense
             that an exchange of gunfire occurred between Wright and
             the victims. Coney and Joiner denied having a firearm at
             the Longfellow Boulevard residence.
       Approximately one hour after the drive-by shooting, Wright
       unexpectedly visited James Hogan at a house in Lake Alfred, Florida.
                                          4
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 5 of 56 PageID 1218




       Lake Alfred is approximately fourteen miles away from the Longfellow
       Boulevard location. Wright testified that he and an accomplice from the
       Shank burglary and Samuel Pitts traveled to see Hogan because the
       accomplice wanted to sell the stolen shotgun. When they arrived, the
       accomplice attempted to show Hogan the shotgun, but Hogan was not
       interested. At that point, Wright pulled a small pistol from under the
       floor mat in the front seat of the vehicle. This placed Wright in
       possession of the possible murder weapon on the day of the murders.
         The Double Murders in the Orange Grove: Friday, April 21, 2000
       The trio remained with Hogan for approximately twenty minutes and
       then left together to return to the Providence Reserve Apartments on
       the north side of Lakeland. Wright and Samuel Pitts lived at that
       apartment complex with Pitts’ family and girlfriend, Latasha Jackson.
       To support his theory of defense that he did not possess the pistol during
       the time the murders likely occurred, Wright testified that following the
       drive-by shooting, he informed Samuel Pitts of the details of the
       shooting. Wright explained that he had an obligation to disclose his
       actions to Pitts, who was the leader of a gang of which Wright was a
       member. According to Wright, the drive-by shooting upset Pitts, and
       Pitts demanded that Wright surrender the pistol. Wright asserted that he
       complied with Pitts’ demand.
       According to Wright’s testimony, around twilight that Friday evening,
       a customer messaged Wright to inquire about procuring marijuana.
       Wright agreed to meet the customer at a supermarket parking lot and
       started walking toward the store. Shortly after 7:15 that evening, a
       female friend saw Wright walking down the street and offered him a
       ride, which Wright accepted. Then, without provocation, Wright said,
       “I ain’t even going to lie, I did shoot the boy in the leg yesterday,”
       more likely than not referring to the Longfellow Boulevard drive-by
       shooting. When they arrived at the store, Wright exited the vehicle in
       the supermarket parking lot without further elaboration of the
       statement.
       Some time that night, James Felker and his cousin, David Green, were
       abducted from that parking lot and murdered. The cousins left Felker’s


                                           5
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 6 of 56 PageID 1219




       house at approximately 8 p.m. in Green’s white Chrysler Cirrus for a
       night of bowling. Both men were carrying at least $100 at that time.
       Several witnesses testified that Wright had willingly described the
       details of the abduction. Wright had informed the witnesses that he
       approached Felker and Green in the supermarket parking lot and
       requested a cigarette. When they refused, Wright pulled out a pistol and
       forced his way into the backseat of Green’s vehicle. Wright then
       ordered Green to drive to the Providence Reserve Apartments, where
       Pitts entered the vehicle.
       As this group left the apartments between 10 and 10:45 p.m., Wright
       ran a stop sign in the victim’s car. A detective observed the traffic
       infraction and conducted a tag check as he followed the vehicle. The
       tag check reported that the license plate was registered to an unassigned
       Virginia plate for a blue, 1988, two-door Mercury, which did not match
       the vehicle to which it was attached.
       After receiving this report, the detective activated his emergency lights
       and attempted to stop the white Chrysler. The Chrysler sped through
       another stop sign and accelerated to sixty miles per hour. The detective
       remained in pursuit for ten to fifteen minutes before his supervisor
       ordered the pursuit terminated. An all-county alert was issued to law
       enforcement to be on the lookout for the Chrysler. The identification
       developed from the pursuit connected Wright to the victim’s vehicle on
       the night of the murders.
       R.R., a juvenile who also lived at the Providence Reserve Apartments,
       testified that Wright informed him that Wright and Pitts drove the
       victims ten miles from the abduction site to a remote orange grove in
       Polk City. When the victims insisted that they had nothing to give the
       assailants, Wright exited the car. One of the victims also exited,
       possibly by force, and Wright shot him. The other victim then exited,
       and Wright shot him as well. While one of the men continued to crawl
       and moan, Pitts retrieved the shotgun from the trunk and handed it to
       Wright, who then shot this victim in the head execution-style. Wright
       and Pitts abandoned the bodies and drove away in the Chrysler.6
             6
              Wright testified, to the contrary, that after he arrived at
             the supermarket, he conducted a drug transaction and then
                                          6
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 7 of 56 PageID 1220




             visited other apartments in the area to sell more drugs.
             After making stops at various apartments, he began
             walking back to the Providence Reserve Apartments.
             While he was walking, Pitts drove up in a white vehicle.
             Pitts asked Wright if he wanted to drive, and as Wright
             walked to the driver’s side, he noticed blood on the
             vehicle. Wright suggested that they take the vehicle to an
             apartment to wash it. Wright testified that it was while they
             were driving to the apartment that the police chase
             occurred.
       Sometime between 10 p.m. and midnight, Pitts and Wright drove the
       Chrysler to a Lakeland apartment complex to wash blood spatter off the
       vehicle. When they arrived at the apartment, Pitts ordered Wright to
       wash the car while Pitts removed items from the vehicle, including a
       phone, a black bag, and a Polaroid camera. Pitts placed the items in his
       sister’s vehicle. She had arrived with R.R., who testified that when they
       arrived, Pitts and Wright were acting nervous and scared. On the ride
       back to the apartment complex, Pitts told R.R. “that they pulled off a
       lick and that things was getting crazy.”
       Wright testified that before Pitts left, he ordered Wright to burn the car
       and throw the weapon into a lake. Instead, Wright kept the pistol and
       later drove back to Hogan’s house in Lake Alfred. Hogan suggested
       that Wright dump the car in an Auburndale orange grove, and Wright
       followed that suggestion.
              The Winter Haven Carjacking: Saturday, April 22, 2000
       In the vicinity of the Auburndale orange grove where the homicide
       victim’s vehicle was abandoned, Ernesto Mendoza and Adam
       Granados were addressing a car battery problem in the parking lot of a
       fast-food restaurant. It was during those early morning hours of
       Saturday, April 21, that Wright allegedly approached them, pointed a
       small handgun at a female with them, and announced that he was going
       to take the car.7 Wright immediately entered Mendoza’s vehicle and
       sped away. Granados and Mendoza quickly entered a truck and pursued
       Wright. The car chase continued through several streets before Wright
       ran the vehicle onto the curb near a car dealership in Lake Alfred.

                                           7
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 8 of 56 PageID 1221




       Wright exited the vehicle, fired several gunshots at Granados and
       Mendoza, and then escaped across the car lot in the direction of James
       Hogan’s house.
             7
               Wright refused to testify about the details of the
             carjacking because he was not charged with this offense.
        Several .380 caliber casings were also collected from this scene. These
        casings were later identified as having been fired from the pistol stolen
        from the Shank residence. One latent print was lifted from the interior
        side of the driver’s window of Mendoza’s car, and three were lifted
        from the steering wheel. All of these latent prints matched Wright’s
        known fingerprints.
       Hogan, whose house was within walking distance of the car dealership
       from which Wright was seen fleeing, testified that when he returned
       home at approximately 12:30 a.m. on Saturday, he found Wright seated
       there. Wright asked Hogan to drive him back to the Providence Reserve
       Apartments, and on the way there, Wright spontaneously said “they had
       shot these two boys,” and that he had also “got into it with some
       Mexicans.” Wright confessed to Hogan that they had transported two
       white men to an orange grove and shot both men with a pistol and a
       shotgun. Wright also confirmed that they engaged in a high-speed chase
       with police in Lakeland. However, at that point, Wright did not disclose
       the identity of the other person who aided in the murders.
        The Providence Reserve Foot Chase and Subsequent Investigation:
                           Saturday, April 22, 2000
       After Hogan returned Wright to the apartment complex following the
       Winter Haven carjacking, Wright was observed throughout Saturday
       handling a pistol at the Providence Reserve Apartments. He also spoke
       with people regarding the murders. Wright confessed to R.R. that he
       received a cellular phone from a “lick,” meaning it had been stolen. He
       also described to R.R. the details of the abduction and murders. Wright
       then gave the stolen phone to R.R.
       Later that day, Wright was seated with Latasha Jackson on the steps of
       the apartment building, and Wright had a small firearm resting in his
       lap. During their conversation, Wright told Jackson that he shot two

                                           8
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 9 of 56 PageID 1222




       white men in an orange grove and that he had shot one in the head. Soon
       after this, the police responded to a report of an armed man, who
       matched Wright’s description, at that location.8
             8
               Wright was charged with aggravated assault related to
             this incident, but was acquitted.
       A uniformed officer approached Wright and Jackson and stated that he
       needed to speak with Wright. Wright jumped over the balcony railing
       and raced down the stairs. As Wright ran from the apartment, his tennis
       shoes fell off. Jackson picked up the shoes and placed them by the
       apartment door. The police later seized these sneakers from the
       apartment during the murder investigation. James Felker’s DNA was
       determined to match a blood sample secured from the left sneaker.
       Though Wright contended that the shoes were not his and that he had
       never worn them, both Wright and Pitts were required to try on the
       shoes. The shoes were determined to be a better fit for Wright than for
       Pitts.
       Several officers chased Wright from the Providence Reserve
       Apartments to a nearby mobile home park, which was located across a
       field from the apartment complex. During the chase, the officers
       noticed Wright holding his pants pocket as if he carried something
       inside. Wright was arrested at the mobile home park, and his pocket
       contained live rounds and a box of ammunition containing both .380
       Federal and Winchester caliber of rounds. This was the same caliber
       ammunition as that recovered from the drive-by shooting, the murders,
       and the carjacking.
        After the police departed, a resident of that mobile home park entered
       her car to leave for dinner. Her vehicle had been parked there with the
       windows down when Wright had been arrested near her front door. As
       she entered her vehicle, she discovered a pistol, which was not hers.
       This weapon was determined to be the pistol stolen from the Shank
       residence.
       Wright was taken into custody pending resolution of the aggravated
       assault charges. While Wright was in custody, Auburndale police
       officers discovered David Green’s white Chrysler abandoned in an
       orange grove. Crime-scene technicians discovered blood on both the
                                         9
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 10 of 56 PageID 1223




       exterior of the vehicle and on the interior left side. Four of the blood
       samples from the vehicle matched James Felker’s DNA profile. Further
       investigation revealed that prints lifted from multiple locations on the
       vehicle matched known prints of Wright.9
             9
              None of the latent prints lifted from the Chrysler matched
             the known fingerprints of Pitts or R.R.
       A deputy with the Polk County Sheriff’s Office linked this abandoned
       vehicle with a missing persons report for David Green and James
       Felker. After the vehicle was discovered, the family of the victims
       gathered at the orange grove to search for any items that might aid in
       the missing persons investigations. Green had his personal Nextel
       cellular phone and a soft black bag filled with special computer tools
       that he utilized for his work in the Chrysler. A Polaroid camera had also
       been left in Green’s vehicle. Green's fiancée discovered her son's jacket
       in that grove, but Green’s workbag, tools, cellular phone, and camera
       were all missing from the vehicle.
       A couple of days after the murders, Pitts attempted to sell the black bag
       that contained Green’s computer tools to a pawnshop. R.R. assisted his
       stepfather in securing proceeds for the Polaroid camera from another
       pawnshop. The police had begun contacting pawnshops looking for the
       items missing from Green’s car and recovered the black computer bag
       and the pawn tickets, which led them to Pitts and R.R.10 Further
       investigation established that three latent fingerprints from the black
       bag matched Wright’s known fingerprints.
             10
               During trial, Green’s fiancée identified the Polaroid
             camera as the one she purchased with Green. She also
             identified his black workbag.
       Following the information obtained from the pawnshop, the police
       traveled to R.R.’s residence where they identified and seized the Nextel
       cellular phone Wright had given R.R. The phone seized from R.R.’s
       residence matched the serial number of David Green’s phone. R.R. told
       the police that Wright, who was still in jail on the aggravated assault
       arrest, had given him the phone.


                                          10
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 11 of 56 PageID 1224




       A few hours later, a detective questioned Pitts, who revealed the general
       location of the bodies. Six days following the disappearance of David
       Green and James Felker, their bodies were discovered in a remote
       orange grove in Polk City. Each man had been shot three times, and
       spent bullet cases surrounded the bodies. David Green was face-up,
       with bullet wounds in his chest and in his head. From his outstretched
       hand, the police recovered a wallet that contained Green’s license.
       James Felker was face-down in the same area, with three bullet wounds
       in his head. Green’s cause of death was determined to be multiple
       gunshot wounds to the chest, the forehead, and the back of his neck. A
       medical examiner removed a projectile from Green’s face and a
       deformed projectile from his throat. Felker’s cause of death was
       determined to be gunshot wounds to the head, one by a .380 caliber
       projectile to the forehead and two by a shotgun blast to the back of the
       head. Except for the gunshot wound to Green’s chest, any of the
       gunshot wounds would have rendered the victims unconscious
       instantaneously.
       Law enforcement never recovered the shotgun used in these murders.
       However, a Florida Department of Law Enforcement firearms expert
       inspected the pistol recovered from the mobile home park, which was
       identified as the pistol stolen from the Shank residence, and the
       firearms-related evidence collected from the various crime scenes. The
       expended projectiles from the pistol and those found in Wright’s
       possession were of the same caliber but were different brands. Due to
       the damage sustained by some of the projectiles, the expert was unable
       to conclusively establish that the pistol stolen from the Shank residence
       fired all .380 caliber bullets discovered at the scene of the murders.
       However, the projectiles and the firearm were of the same caliber and
       displayed similar class characteristics. Five Federal .380 caliber casings
       discovered near the victims were positively identified as having been
       fired from the pistol. Thus, the stolen Shank pistol had likely been used
       in, and connected with, the Longfellow Boulevard drive-by shooting,
       the double murders of David Green and James Felker, and the Winter
       Haven carjacking.




                                          11
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 12 of 56 PageID 1225




         The underlying case history is as follows: Petitioner was charged on May 11,

  2000 with carjacking, two counts of kidnapping, two counts of robbery, and two

  counts of first degree murder. A2 at 341–47. 2 The case was mis-tried twice, once

  for an evidentiary mishap during trial, and the second one due to a jury deadlock.

  On the third trial in late 2004, the jury convicted Petitioner of all counts. A4 at

  707–15. Petitioner waived jury at the penalty phase. A33 at 5047–123. On

  October 12, 2005 the trial court entered its sentencing order, imposing the death

  sentence for the two murders. The trial court found four aggravating

  circumstances, three statutory mitigating circumstances, and several nonstatutory

  mitigating circumstances.3

         The Florida Supreme Court affirmed on direct appeal, with the factual

  recitation set forth above. Wright I, 19 So. 3d at 283. Petitioner underwent a full


  2
    The physical record, in five boxes in good order, is indexed at Doc. 43. The trial record on
  appeal bears prefix “A.” The postconviction record has prefix “B.” The U.S. Supreme Court
  certiorari record has a “C” prefix.
  3
    The four statutory aggravating circumstances were 1) previous conviction of another capital
  felony or felony involving violence to the person (great weight); 2) felony for pecuniary gain (no
  weight); 3) homicide committed in cold, calculated, and premediated manner without any
  pretense of moral or legal justification (great weight); and 4) felony committed for purpose of
  avoiding or preventing lawful arrest (great weight). The trial court found three statutory
  mitigating circumstances, and gave them some weight: 1) offense committed under the influence
  of extreme mental or emotional disturbance; 2) Petitioner’s capacity to appreciate the criminality
  of his conduct or to conform his conduct to the requirements of law was substantially impaired;
  and 3) Petitioner was 19 years old at the time of the homicides. Petitioner offered approximately
  34 non-statutory mitigating circumstances and the Court found several including those related to
  Petitioner’s low IQ, low self-esteem, emotional deprivation during his upbringing, substance
  abuse, neurological impairments, which affected his impulse control and reasoning ability, lack
  of mature coping skills, and lack of capacity to develop mature, health relationships. Wright I,
  19 So. 3d at 290 n.16.
                                                 12
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 13 of 56 PageID 1226




  round of state collateral review with no success, some of which is discussed below

  when it is pertinent to one or more grounds for relief. Petitioner now brings this

  amended petition for federal habeas relief under 28 U.S.C. § 2254, Doc. 36, and

  memorandum in support. Doc. 38. The State has filed a response, Doc. 42, to

  which Petitioner replied. Doc. 46.

        The standards by which this petition is adjudged are set forth as follows:

  Because it was filed after April 24, 1996, this case is governed by the

  Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. § 2254

  (“AEDPA”). Lindh v. Murphy, 521 U.S. 320, 336 (1997); see also Woodford v.

  Garceau, 538 U.S. 202, 210 (2003).

        Under the AEDPA, a writ of habeas corpus cannot be granted unless the

  petitioner has exhausted all available state court remedies. 28 U.S.C. § 2254(b)(1);

  see also Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S.

  509, 510 (1982). To exhaust state remedies, the petitioner must “fairly present” his

  claims to the state’s highest court in a procedurally appropriate manner.

  O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999). A claim is “fairly presented” if

  the petitioner has described the operative facts and the federal legal theory on

  which his claim is based so that the state courts have a fair opportunity to apply

  controlling legal principles to the facts bearing upon his constitutional claim.

  Anderson v. Harless, 459 U.S. 4, 6 (1982); Picard v. Connor, 404 U.S. 270, 275–

                                            13
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 14 of 56 PageID 1227




  78 (1971). Unless the petitioner clearly alerts the state court that he is alleging a

  specific federal constitutional violation, he has not fairly presented the claim. A

  petitioner must make the federal basis of a claim explicit either by citing specific

  provisions of federal law or federal case law, or by citing state cases that explicitly

  analyze the same federal constitutional claim. Howell v. Mississippi, 543 U.S. 440,

  443–44 (2005).

        A habeas petitioner’s claims may be precluded from federal review in two

  ways. First, a claim may be procedurally defaulted in federal court if it was

  actually raised in state court but found by that court to be defaulted on state

  procedural grounds. Coleman, 501 U.S. at 729–30. Second, a claim may be

  procedurally defaulted if the petitioner failed to present it in state court and “the

  court to which the petitioner would be required to present his claims in order to

  meet the exhaustion requirement would now find the claims procedurally barred.”

  Id. at 735 n.1.

        The AEDPA established a “substantially higher threshold for habeas relief”

  with the “acknowledged purpose of ‘reducing delays in the execution of state and

  federal criminal sentences.’” Schriro v. Landrigan, 550 U.S. 465, 475 (2007)

  (quoting Woodford v. Garceau, 538 U.S. 202, 206 (2003)). The AEDPA’s

  “‘highly deferential standard for evaluating state-court rulings,’ demands that state-

  court decisions be given the benefit of the doubt.” Woodford v. Visciotti, 537 U.S.
                                             14
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 15 of 56 PageID 1228




  19, 24 (2002) (per curiam) (quoting Lindh v. Murphy, 521 U.S. 320, 333 n.7

  (1997)).

        Under the AEDPA, a petitioner is not entitled to habeas relief on any claim

  “adjudicated on the merits” by the state court unless that adjudication: (1) resulted

  in a decision that was contrary to, or involved an unreasonable application of,

  clearly established federal law, as determined by the Supreme Court of the United

  States; or (2) resulted in a decision that was based on an unreasonable

  determination of the facts in light of the evidence presented in the state court

  proceeding. 28 U.S.C. § 2254(d). The relevant state court decision is the last

  reasoned state decision regarding a claim. Kernan v. Hinojosa, 136 S. Ct. 1603,

  1605–06 (2016) (citing Ylst v. Nunnemaker, 501 U.S. 797, 803–04 (1991)).

        “The threshold question under the AEDPA is whether [a petitioner] seeks to

  apply a rule of law that was clearly established at the time his state-court

  conviction became final.” Williams v. Taylor, 529 U.S. 362, 390 (2000).

  Therefore, to assess a claim under subsection (d)(1), the Court must first identify

  the “clearly established Federal law,” if any, that governs the sufficiency of the

  claims on habeas review. “Clearly established” federal law consists of the

  holdings of the Supreme Court at the time the petitioner’s state court conviction

  became final. Williams, 529 U.S. at 412; see Carey v. Musladin, 549 U.S. 70, 74

  (2006).
                                            15
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 16 of 56 PageID 1229




         The Supreme Court has provided guidance in applying each prong of §

  2254(d)(1). The Court has explained that a state court decision is “contrary to” the

  Supreme Court’s clearly established precedents if the decision applies a rule that

  contradicts the governing law set forth in those precedents, thereby reaching a

  conclusion opposite to that reached by the Supreme Court on a matter of law, or if

  it confronts a set of facts that is materially indistinguishable from a decision of the

  Supreme Court but reaches a different result. Williams, 529 U.S. at 405–06; see

  Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam). In characterizing the claims

  subject to analysis under the “contrary to” prong, the Court has observed that “a

  run-of-the-mill state-court decision applying the correct legal rule from [the

  Supreme Court’s] cases to the facts of the prisoner’s case would not fit

  comfortably within § 2254(d)(1)’s ‘contrary to’ clause.” Williams, 529 U.S. at

  406.

         Under the “unreasonable application” prong of § 2254(d)(1), a federal

  habeas court may grant relief where a state court “identifies the correct governing

  legal rule from [the Supreme] Court’s cases but unreasonably applies it to the facts

  of the particular . . . case” or “unreasonably extends a legal principle from

  [Supreme Court] precedent to a new context where it should not apply or

  unreasonably refuses to extend that principle to a new context where it should

  apply.” Williams, 529 U.S. at 407. For a federal court to find a state court’s

                                            16
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 17 of 56 PageID 1230




  application of Supreme Court precedent “unreasonable” under § 2254(d)(1), the

  petitioner must show that the state court’s decision was not merely incorrect or

  erroneous, but “objectively unreasonable.” Id. at 409; Visciotti, 537 U.S. at 25.

        Under the standard set forth in § 2254(d)(2), habeas relief is available only if

  the state court decision was based upon an unreasonable determination of the facts.

  Miller–El v. Dretke, 545 U.S. 231, 240 (2005) (Miller–El II). A state court decision

  “based on a factual determination will not be overturned on factual grounds unless

  objectively unreasonable in light of the evidence presented in the state-court

  proceeding[.]” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003) (Miller–El I). In

  considering a challenge under 2254(d)(2), state court factual determinations are

  presumed to be correct, and a petitioner bears the “burden of rebutting this

  presumption by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); Miller–

  El II, 545 U.S. at 240. However, only the state court’s factual findings, not its

  ultimate decision, are subject to 2254(e)(1)’s presumption of correctness. Miller–

  El I, 537 U.S. at 341–42 (“The clear and convincing evidence standard is found in

  § 2254(e)(1), but that subsection pertains only to state-court determinations of

  factual issues, rather than decisions.”).

              PETITIONER’S GROUNDS ONE, TWO, AND THREE

        These three grounds comprise the bulk of the petition. They address

  Petitioner’s mental status and claimed intellectual disability. They are related, and
                                              17
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 18 of 56 PageID 1231




  the Court combines them here for discussion. Ground I, which spans 82 pages of

  the 160-page petition, seeks relief because Petitioner is intellectually disabled and

  thus may be not be put to death under the eighth amendment to the U.S.

  Constitution.4 Ground II seeks relief because Florida Statutes § 921.137(4), 5

  which requires a defendant in the death phase to establish intellectual disability by

  clear and convincing evidence, imposes a standard of proof upon a defendant that

  violates the defendant’s due process rights under the fifth, sixth, eighth and

  fourteen amendments. 6




  4
    To quote the petition: “Ground One: Wright is intellectually disabled, and his execution is
  barred by the eighth amendment of the United States Constitution. The state court’s resolution
  of Wright’s claim was an unreasonable application of clearly established federal law, including
  Atkins v. Florida, 536 U.S. 304, Hall v. Florida, 134 S. Ct. 1986 (2014), and Moore v. Texas,
  137 S. Ct. 1039 (2017). Further, the state court made an unreasonable determination of the facts
  in light of the state court record.” Doc. 36 at 9.
  5
    This statute, entitled “Imposition of the death sentence upon an intellectually disabled
  defendant prohibited” states in pertinent part: “After a defendant who has given notice of his or
  her intention to raise intellectual disability as a bar to the death sentence is convicted of a capital
  felony . . . the defendant may file a motion to determine whether the defendant is intellectually
  disabled. Upon receipt of the motion, the court shall appoint two experts in the field of
  intellectual disabilities who shall evaluate the defendant and report their findings to the court . . .
  . At the final sentencing hearing, the court shall consider the findings of the court-appointed
  experts and consider the findings of any other expert which is offered by the state or the defense
  on the issue of whether the defendant has an intellectual disability. If the court finds, by clear
  and convincing evidence, that the defendant has an intellectual disability . . . the court may not
  impose a sentence of death and shall enter a written order that sets forth with specificity the
  findings in support of the determination.”
  6
    To quote the petition: “Ground Two: Fla. Stat. § 921.137(4) is unconstitutional and violates
  Wright’s due process rights as protected by the fifth, sixth, eighth, and fourteen amendments to
  the United States Constitution. The state court’s resolution of Wright’s claim was an
  unreasonable application of clearly established federal law. Further, in many respects, the state
  court made an unreasonable determination of facts in light of the state court record.” Doc. 36 at
  91.
                                                    18
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 19 of 56 PageID 1232




         Ground III also addresses mental disability. It alleges that trial counsel

  provided ineffective assistance of counsel by failing adequately to present

  mitigation evidence (related to mental disability) at the penalty phase.7

         Procedural Background of these Claims: After conviction below,

  Petitioner waived the jury recommendation in the penalty phase, and the jury was

  discharged. During the penalty hearing, Petitioner filed a motion to bar the death

  penalty due to intellectual disability (“ID”), then known under the term “mental

  retardation.” A5 at 743–44. The trial court conducted a lengthy penalty phase

  hearing, receiving several mental health expert witnesses, including two retained

  by Petitioner and two that the Court appointed. The Court found Petitioner was not

  intellectually disabled, primarily due to his tested IQ of 75, 77, and 82. 8 The Court

  did not consider adaptive functioning specifically at this penalty phase. A5 at 829.

  Petitioner did not bring this point on direct appeal. Wright I.

         In his postconviction proceedings, Petitioner received a first hearing, in

  October 2012 lasting several days, on his collateral ID claims and other trial-



  7
    To quote the petition: “Ground Three: Wright received prejudicial ineffective assistance of
  counsel at the penalty phase of his trial when trial counsel failed to adequately investigate,
  prepare and present available mitigation. The state court’s resolution of Wright’s claim was an
  unreasonable application of clearly established law, including Strickland v. Washington, 366
  U.S. 668 (1984), Wiggins v. Smith, 539 U.S. 510 (2003), Williams v. Taylor, 529 U.S. 362
  (2000), Porter v. McCollum, 558 U.S. 30 (2009), Sears v. Upton, 130 S. Ct. 3259 (2010), and
  Rompilla v. Beard, 545 U.S. 374 (2005). Further, in many respects, the state court made an
  unreasonable determination of facts in light of the state court record.” Doc. 36 at 93.
  8
    A5 at 755, 789, 791.
                                                 19
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 20 of 56 PageID 1233




  related claims. He called multiple witnesses. The state circuit court ruled against

  Petitioner after this hearing, in a lengthy order. Doc. 37 at 26–116. But during the

  pendency of Petitioner’s appeal from this ruling, the U.S. Supreme Court issued its

  opinion in Hall v. Florida, in which it held Florida’s intellectual disability scheme

  unconstitutional insofar as it equated adaptive functioning to a strict IQ score

  requirement. 572 U.S. 701, 704–05 (2014). Thereafter, the Florida Supreme Court

  relinquished jurisdiction of Petitioner’s appeal and allowed him to file a renewed

  motion for determination of ID with the postconviction court.

        After Petitioner refiled his postconviction ID motion post-Hall, the

  postconviction court granted a renewed evidentiary hearing on ID, where the court

  heard from additional witnesses, including more mental health experts. Doc. 37 at

  118–29. The state circuit court denied Petitioner’s renewed motion in 2015, id.,

  and Petitioner appealed.

        The result of the appeal was a detailed opinion, Wright II, in which the

  Florida Supreme Court undertook a very detailed examination of the record on

  Petitioner’s ID claims, and stated: “Given that Wright has not even demonstrated

  by a preponderance of the evidence either of the first two prongs for a

  determination of intellectual disability, we conclude that he has not demonstrated

  that he belongs to that category of individuals that are categorically ineligible for




                                            20
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 21 of 56 PageID 1234




  execution.” Wright v. State, 213 So. 3d 881, 902 (Fla. 2017) (Wright II), cert.

  granted, vacated and remanded, 138 S. Ct. 360 (2017).

        Two weeks after the Florida Supreme Court issued Wright II, the U.S.

  Supreme Court issued an opinion out of Texas on capital punishment intellectual

  disability issues, Moore v. Texas, 137 S. Ct. 1039 (2017). Moore was issued in

  spring 2017. Petitioner filed a certiorari petition from Wright II that the Supreme

  Court first addressed upon returning from their 2017 summer recess. That Court

  granted, vacated, and remanded (“GVR”) Wright II in light of Moore. Wright II

  thus came back on remand to the Florida Supreme Court in late 2017 without

  opinion for reconsideration in light of Moore. Wright v. Florida, 138 S. Ct. 360

  (2017). The Florida Supreme Court then issued Wright III. Wright v. State, 256

  So. 3d 766 (Fla. 2018) (Wright III).

        In Wright III the Florida Supreme Court first discussed, correctly, that the

  “GVR” remand after Moore was not a merits determination nor precedential. 256

  So. 3d at 769. The Wright III court set forth to “reconsider this case in light of

  Moore to determine if a different outcome is warranted.” Id. at 770. It again

  reviewed the two main elements of ID, quantitative intelligence (basically, IQ) and

  adaptive functioning, to determine if the Moore opinion changed matters. Upon its

  detailed review of the evidence and consideration of Moore, the Florida Supreme

  Court held:

                                            21
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 22 of 56 PageID 1235




        At the ID hearing, the parties presented all the evidence that they could
        muster, which resulted in an outcome adverse to Wright. Because that
        decision was supported by competent, substantial evidence, which we
        thoroughly detailed, [in Wright II], we can again conclude that Wright
        failed to prove adaptive deficits by clear and convincing evidence—a
        conclusion that Moore did not alter.

  Wright III, 256 So. 3d 778.

        The Florida Supreme Court in Wright III thus reaffirmed denial of

  Petitioner’s ID petition. Petitioner’s certiorari petition on Wright III was denied in

  June 2019, Wright v. Florida, 139 S. Ct. 2671 (2019), and he filed the instant

  amended federal habeas petition shortly thereafter. The petition is timely.

        The summary of events is as follows:

        April 20–22, 2000: 3-day crime spree and murders
        October 18, 2004: the instant (third) trial starts
        November 13, 2004: jury guilty verdicts
        May 10–11, 2005: penalty phase bench trial
        September 22, 2005: penalty phase ID bench hearing
        October 12, 2005: sentencing order, death sentence entered
        September 3, 2009: direct appeal (Wright I) aff’d by Fla. Sup. Ct.
        November 5, 2010: state postconviction petition filed
        March 9, 2012: amended state postconviction petition filed
        October 16–18, 2012: trial court hearing on postconviction claims
        May 22, 2013: trial court denies postconviction claims, appealed
        May 27, 2014: U.S. Sup. Ct. issues Florida v. Hall
        October 7, 2014: Fla. Sup. Ct. relinquishes pending appeal to trial court for
              reconsideration in light of Florida v. Hall
        January 5–6 & February 11, 2015: 3 days of hearings on post-Hall ID
              motion
        March 26, 2015: trial court denies post-Hall ID motion, appealed
        March 16, 2017: postconviction appeal aff’d by Fla. Sup. Ct., revising an
              earlier 2016 affirmance (Wright II)
        October 16, 2017: on cert. petition, U.S Sup. Ct. grants GVR of Wright II in
              light of new case Moore v. Texas
                                            22
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 23 of 56 PageID 1236




        Sept. 27, 2018: Fla. Sup. Ct. affirms postconviction denial (Wright III)
        June 3, 2019: U.S. Sup. Ct. denies cert. on Wright III



        The Legal Test for The Intellectual Disability Defense: In Atkins v.

  Virginia, the Supreme Court held that the eighth amendment to the U.S.

  Constitution “restrict[s] . . . the State’s power to take the life of” an intellectually

  disabled individual. 536 U.S. 304, 321 (2002). Adjudications of intellectual

  disability should be ‘informed by the views of medical experts.” Hall v. Florida,

  572 U.S. at 721. The “generally accepted” approach, according to the Moore

  Court, is to consider 1) intellectual functioning deficits, indicated by an IQ score

  roughly two standard deviations below the mean, 2) adaptive deficits, which are

  the inability to learn basic skills and adjust behavior to changing circumstances,

  and 3) require onsets of these deficits while still a minor. Moore, 137 S. Ct. at

  1045; see also Atkins, 536 U.S. at 308 n.3.

    The Florida Courts Reasonably Held Petitioner is Not Mentally Disabled:

                       Trial Evidence Shows No Mental Disability

        Before delving into what the Florida courts did to adjudicate Petitioner’s

  intellectual disability claim in the penalty and postconviction phases, it is

  worthwhile to simply state, in lay terms, what the trial record shows about

  Petitioner’s mind. The record shows this: Tavares Wright is not intellectually

  disabled. Tavares Wright is not, in the former term, mentally retarded.
                                              23
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 24 of 56 PageID 1237




        The one portion of this record in which Petitioner could neither malinger

  about nor script, and had to show his full wits, was in his trial direct examination

  and more importantly in his cross examination. The trial record shows that

  Petitioner ably and clearly testified in his defense. A30 at 4517–626. He was

  coherent. He was clear. On both direct and cross he understood the questions and

  his answers were responsive, concise, and lucid. He underwent a thorough cross

  examination. He responded politely and firmly, and held up well. He portrayed an

  entire and complete version of facts, chronologically, that exculpated him on the

  murders and placed blame on the separately-tried codefendant Mr. Pitts. A30 at

  4567–622. Petitioner did not stray or deviate from the defense theme and clear

  factual version that mapped the path to acquittal.

        Petitioner was firm and rational in refusing to testify about the second,

  uncharged Mendoza/Winter Haven carjacking for which he could have faced

  future criminal exposure. He identified every question that touched on this

  uncharged criminal exposure, and he declined to answer them, correctly noting

  why. A30 at 4576–79. He effectively parried the prosecutor’s questions. See,

  e.g., A30 at 4576, 4606. His trial testimony addressed unimpeachable points of the

  State’s case. For example, he noted that he leaned against the victim’s car when

  Pitts drove it up, which addressed any fingerprints thereon. A30 at 4547. He had a

  plausible and firmly stated reason why bullets that matched the murder weapon

                                            24
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 25 of 56 PageID 1238




  were in his pocket at his arrest. A30 at 4611 (Pitts bought them and later asked

  Petitioner to discard along with the gun). He ably and consistently set up a factual

  scenario, without logical holes or gaps, whereby Mr. Pitts disappeared alone, and

  returned somewhat later driving the victims’ blood-marked car. No one can read

  Petitioner’s direct and cross examination and rightly say this man is so bereft of

  mind that the eighth amendment bars this punishment. 9

         In addition to his capable trial testimony other concrete facts in this record

  show Petitioner’s mental ability. He earned his GED while in juvenile boot camp.

  A39 at 367. 10 He did not have a driver’s license because he could not pass the

  written test, but he was a capable driver, at one point outrunning the police after a

  chase, and later driving the dead victims’ car away to abandon it. A30 at 4547,

  4554, 4556, 4563–64; B24 at 1304. He managed his marijuana sales business,

  receiving pages from regular customers, and traveling to call on customers and

  doling out bags of marijuana and collecting money. A30 at 4521, 4539–41, 4544.

  He exchanged marijuana for the pistol used in the murders. Id. at 4520.




  9
    The Florida Supreme Court stated that “Wright gave extensive testimony during trial, where he
  told a coherent narrative of his version of events. He testified at length and was not generally
  aided by leading questions. Furthermore, he endured a strong cross-examination by the State….”
  Wright II, 213 So. 3d at 900. The state circuit judge who issued the postconviction order found
  Petitioner’s trial testimony was “very telling and compelling in gauging the Defendant’s
  intellectual functioning and adaptive behavior.” Doc. 37 at 123.
  10
     A defense expert testified this was not a real high school graduate equivalency degree, but was
  a certificate which evidenced something much less. Doc. 36 at 106–07.
                                                 25
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 26 of 56 PageID 1239




        He not infrequently criticized his lawyer’s work and strategy, questioning

  and suggesting alternate steps. B21 at 733; accord Wright II, 213 So. 3d at 900–01

  (“Wright assessed the performance of his counsel across all three of his trials,

  sometimes expressing dissatisfaction with their inability to elicit certain evidence

  that had been elicited during a previous trial.”). He argued to the state trial court

  that his defense lawyers should have prior transcripts on hand to impeach

  witnesses. A22 at 2969. He lucidly addressed the court about his worry concerning

  trial fairness and engaged in other lucid colloquy with the judge. A4 at 669–75;

  A20 at 2581–88. He articulately waived a jury finding on the record, in the penalty

  phase, A33 at 5083–92. At that time his lawyer said Petitioner is “articulate,

  bright, aware of what’s going on in his reasoning.” He said, “I understood

  everything.” A33 at 5092–93.

        Family relatives testified that Petitioner reads the Bible often in prison,

  writes letters and cards, and asked for a college-level dictionary. A38 at 293–94.

  They testified that he learned to work in a fast-paced shelving job at a grocery

  store, did not have problems understanding them, and knew how to use the city bus

  system. Wright III, 256 So. 3d at 778. In police interviews he recalled addresses

  and phone numbers of others. B25 at 1475. The Florida Supreme Court noted

  “[t]he interview is inconsistent with an intellectually disabled defendant.” Wright

  II, 213 So. 3d at 901.

                                            26
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 27 of 56 PageID 1240




     Florida Court Used Appropriate Procedures and Made Reasonable Findings

        Florida statute § 921.137(2) states that “[a] sentence of death may not be

  imposed upon a defendant convicted of a capital felony if it is determined in

  accordance with this section that the defendant is intellectually disabled.” Section

  921.137(1) further states:

        As used in this section, the term “intellectually disabled” or
        “intellectual disability” means significantly subaverage general
        intellectual functioning existing concurrently with deficits in adaptive
        behavior and manifested during the period from conception to age 18.
        The term “significantly subaverage general intellectual functioning,”
        for the purpose of this section, means performance that is two or more
        standard deviations from the mean score on a standardized intelligence
        test specified in the rules of the Agency for Persons with Disabilities.
        The term “adaptive behavior,” for the purpose of this definition, means
        the effectiveness or degree with which an individual meets the
        standards of personal independence and social responsibility expected
        of his or her age, cultural group, and community. . . .

        The conclusions of the Florida courts that Petitioner did not meet the

  definition of intellectually disabled under this definition are sound, and reasonable.

  The state circuit court and Florida Supreme Court followed Atkins, Hall, and

  Moore, supra.

        Concerning the element of “general intellectual functioning,” a rough,

  general inquiry is whether the Petitioner exhibited IQ scores below 70, which is

  two standard deviations below the mean. One must take into account the standard

  error of measurement (“SEM”) with these tests. Taking the SEM into account,

  ranges in the 70 to 75 level still require consideration of adaptive functioning, and
                                           27
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 28 of 56 PageID 1241




  a Petitioner even with a 75 IQ could prove intellectual disability by showing

  substantial adaptive deficits. Hall, 572 U.S. at 722 (quoting Atkins, 536 U.S. at

  309 n.5).

         The IQ scores present in this record are generally higher than those recently

  reviewed by the Eleventh Circuit in a capital case affirming denial of relief. See

  Clemons v. Comm’r, Ala. Dept. Corr., __ F.3d __, 2020 WL 4370963, at *13 (11th

  Cir. July 30, 2020) (Clemons’ IQ scores were 51, 58 adjusted to 66, 67 adjusted to

  60, 73, 77, 84).

         Both the state circuit court11 and Florida Supreme Court noted that Petitioner

  has taken a total of nine IQ tests, all of them reported full-scale scores of 75 or

  above. His highest was a full-scale score of 82. As to this 82, Petitioner’s own

  expert testified it was “valid and free of any practice effect concerns.” Wright II,

  213 So. 3d at 897. These tests started at age ten. On the IQ testing element alone,

  Petitioner clearly is not disabled.12 Even if one factored in the SEM, and

  hypothetically said every test taken was too high by the maximum SEM rate,

  Petitioner is still over 70 on each of them save two, as he scored 75 on two of



  11
     The postconviction trial court’s detailed 2013 order can be found at Doc. 37 at 26. The same
  court’s order, after remand due to Hall can be found at Doc. 37 at 118. Both orders show a very
  detailed, fact-based postconviction inquiry with several dozen witnesses. The postconviction
  court heard testimony, all told, from at least seven mental health experts.
  12
     Petitioner scored a 76, 80, and 81 on his first three IQ tests at age 10 or 11. Doc. 36 at 89, 102.
  He scored 75 on his next test at age 16. Id. He took two abbreviated tests in 2001 and 2004. He
  took two full tests in 2005, scoring 82 and 75, respectively. Doc. 36 at 15, 103.
                                                   28
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 29 of 56 PageID 1242




  them. The data simply shows, no matter how it is viewed, tests almost universally

  over 70 and some over 80. Summarizing all the IQ test evidence accurately, the

  Wright II court held: “Wright has not proven even by a preponderance of the

  evidence, and certainly not by clear and convincing evidence, that he is of

  subaverage intellectual functioning.” 213 So. 3d at 896–98. These various IQ

  tests, by various practitioners spanning over a decade, are in the record; all of them

  augur against Petitioner on the first “general intellectual functioning” element of

  mental disability. Id. The Florida Supreme Court reaffirmed this proper finding

  after the Moore remand, in Wright III. 256 So. 3d at 771–72. The Wright III court

  held: “Based on the competing medical testimony of Dr. Kasper and Dr.

  Gamache—along with numerous IQ test scores above 70 after SEM adjustments—

  there was competent, substantial evidence for the postconviction court to conclude

  that Wright failed to prove significant subaverage intellectual functioning by clear

  and convincing evidence.” 256 So. 3d at 771–72.

        The record that Petitioner suffers no qualifying ID is strengthened by the

  indication in this record that Petitioner may have been malingering in some tests.

  The State expert expressed these concerns and the Florida Supreme Court was

  reasonable in considering the likelihood of malingering when reviewing this

  record. Wright II, 213 So. 3d at 898. In Clemons, supra, the Court noted that “it is

  abundantly clear that a state court may discount IQ scores where there is evidence

                                           29
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 30 of 56 PageID 1243




  of malingering.” 2020 WL 4370963, at *13 (citing Carroll v. Sec’y DOC, 574

  F.3d 1354, 1359, 1367–68 (11th Cir. 2009)).

         Additionally, the Florida courts properly considered the second ID element

  of “adaptive functioning,” consistent with prevailing U.S. Supreme Court

  pronouncements. The Florida Supreme Court consulted and followed modern

  medical advice, citing to the authoritative AAIDD-11 and DSM-5 definitions of

  adaptive functioning and discussing how those authorities impacted Petitioner’s

  case.13 Wright III, 256 So. 3d at 773. The state courts properly found Petitioner

  had not proven adaptive functioning deficits. Considering the multiple mental

  health experts who examined Petitioner at length and testified on this topic at

  length in the hearings on mental disability, the lay witnesses, the crimes at bar and

  the trial testimony, the Wright II court found “all of these types of evidence refute

  that Wright has concurrent deficits in adaptive functioning.” 213 So. 3d at 898–99.

  The Florida Supreme Court provided a detailed, multi-page summary in this

  regard, id. at 898–902, which is well based in the evidentiary record. The Florida

  Supreme Court then readdressed the findings at length, including a full discussion

  of the AAIDD-11 and DSM-5 standards in Wright III. 256 So. 3d at 773–78. This




  13
    These sources are DSM-5, i.e. American Psychiatric Association, Diagnostic and Statistical
  Manual of Mental Disorders 37 (5th ed. 2013) and AAIDD-11, American Association of
  Intellectual Development Disabilities, Intellectual Disability: Definition, Classification, and
  Systems of Supports 5 (11th ed. 2010). See Wright III, 256 So. 3d at 771–76.
                                                 30
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 31 of 56 PageID 1244




  discussion closely followed Hall and Moore. It is noteworthy that even

  Petitioner’s expert agreed that Petitioner did not have current deficits in the social

  and practical skills domains. Wright III, 256 So. 3d at 777; Wright II, 213 So. 3d

  at 900. The only adaptive deficit that Petitioner’s expert Dr. Kasper could point to

  is in the subcategory of conceptual skills.

        In crediting the State’s expert, both the trial court and the Florida Supreme

  Court exercised reasonable judgment based upon the extensive record, consistent

  with federal constitutional principles. As noted above, the only adaptive function

  in dispute was in regard to conceptual skills. And:

        To a large extent, [the State expert’s] findings with regard to conceptual
        skills related to Wright’s ability to read and write, understand numbers
        and time, comprehend his current legal circumstances, and conduct
        monetary transactions prior to incarceration. [citation omitted] These
        findings all directly impact and are connected with adaptive functioning
        within the conceptual domain. See DSM-5, at 37 (identifying
        “memory, language, reading, writing, math reasoning, acquisition of
        practical knowledge, problem solving, and judgment in novel
        situations” as hallmarks of the conceptual domains).

  Wright III, 256 So. 3d at 777 (citing Moore, 137 S. Ct. at 1045–47).

        Under the standard set forth in §2254(d)(2), habeas relief is available only if

  the state decision was based upon an unreasonable determination of the facts.

  Miller-El II, 545 U.S. at 240. This determination that Petitioner was not suffering

  from ID is well founded. Thus Ground One is denied.




                                            31
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 32 of 56 PageID 1245




        In Ground Two, Petitioner asserts that the Florida statute is unconstitutional

  and violates his right to due process because it places upon him the burden to prove

  intellectual disability by clear and convincing evidence. This ground is due to be

  dismissed and denied for three reasons.

        First, as the Respondent notes, this is ground is unexhausted, and therefore

  procedurally barred, subject to dismissal. This ground was not squarely presented

  to the Florida courts in a manner to get a proper merits ruling. Petitioner raised

  this point for the first time in his written closing arguments to the state circuit

  court, submitted after his final intellectual disability hearing. At the outset of the

  hearing Petitioner’s counsel had acknowledged that this was the applicable

  standard. B20 at 628–29. The claim that this standard and burden of proof was

  unconstitutional did not arise until written closing arguments, where Petitioner

  argued in favor of a preponderance standard. B26 at 1715–17. Raising the issue

  for first time in a written closing argument does not preserve it under Florida well-

  established pleading requirements, as the Wright II court noted. 213 So. 3d at 896

  n.3. The federal issue was thus not squarely presented for state court review, and

  the point was denied on an adequate and independent state law ground as

  unpreserved under Florida procedural rules. “It is a ‘fundamental principle that

  state courts are the final arbiters of state law, and federal habeas courts should not

  second-guess them on such matters.’” Herring v. Sec’y, Dep’t of Corr., 397 F.3d

                                             32
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 33 of 56 PageID 1246




  1338, 1355 (11th Cir. 2005) (quoting Agan v. Vaughn, 119 F.3d 1538, 1549 (11th

  Cir. 1997)). It is thus not reviewable here and should be dismissed. See, e.g.,

  Coleman v. Thompson, 501 U.S. 722, 750 (1991); Wainwright v. Sykes, 433 U.S.

  72, 78 (1977).

        Second, this ground is almost certainly foreclosed by the Eleventh Circuit’s

  holding in Raulerson v. Warden, 928 F.3d 987, 1001–04 (11th Cir. 2019). The

  Raulerson court held that the Georgia capital sentencing statute did not violate due

  process by requiring the capital defendant to prove beyond a reasonable doubt his

  intellectual disability. The Georgia beyond a reasonable doubt standard of proof is

  greater than Florida’s clear and convincing standard. Petitioner’s claim cannot

  survive Raulerson and is without merit until the Eleventh Circuit or Supreme Court

  changes that ruling. Just as in Raulerson, Petitioner here does not cite controlling

  federal precedent that bars this part of the Florida sentencing procedure. Thus the

  Florida court’s decision, even if this Court could presume it was presented to them

  squarely, was not “contrary to, or involved an unreasonable application of, clearly

  established Federal law.” 28 U.S.C. § 2254(d)(1).

        Third, Ground Two is to be denied because of this detailed factual record.

  Petitioner did not establish mental disability by clear and convincing evidence, nor

  could he establish it by a preponderance. The record, especially the trial evidence,

  shows clearly as a matter of fact that he is not intellectually disabled. On his

                                            33
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 34 of 56 PageID 1247




  record, he could meet no standard of proof whatsoever, as the Florida Supreme

  Court has noted correctly. Wright II, 213 So. 3d at 898, 902.

        Petitioner’s third ground is also related to intellectual disability and the

  Court turns to it now. Petitioner asserts that his two defense lawyers provided

  constitutionally ineffective assistance of counsel in the penalty phase by

  improperly marshaling and presenting mitigating evidence, which mostly related to

  intellectual disability. As the petition states, Petitioner claimed that trial counsel

  failed to acquire documents, failed to present mitigation witnesses, and failed to

  present expert testimony about the “Flynn effect” and the practice effect on IQ

  scores. Doc. 38 at 42. The state circuit court held an evidentiary hearing on this

  claim, which it denied. The Florida Supreme Court affirmed on this point. Wright

  II, 213 So. 3d at 905–08. Thus, Ground Three is exhausted.

        This ground requires consideration of the familiar precepts of Strickland v.

  Washington, 466 U.S. 668, (1984). This is a very familiar standard and the Court

  will not repeat the boilerplate case law here. Suffice it to say, Petitioner must

  establish both that his penalty phase lawyers were deficient, and that the deficient

  performance prejudiced him so as to deprive him of a reliable proceeding. Id. at

  687. Both Florida courts reviewing this matter hewed closely to the constitutional

  doctrines set forth in Strickland and federal law. See, e.g., Doc. 37 at 101–09;

  Wright II, 213 So. 3d at 903–09.

                                             34
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 35 of 56 PageID 1248




        The test is “whether the state habeas court was objectively reasonable in its

  Strickland inquiry,” not an independent assessment of whether counsel’s actions

  were reasonable. Putnam v. Head, 268 F.3d 1223, 1244 n.17 (11th Cir. 2001).

  Even so, when one reads the trial record and the penalty phase record, one is

  impressed by the thorough and effective lawyers who defended Petitioner with

  vigor and dedication.

        The Florida Supreme Court reviewed in detail the efforts of Petitioner’s

  lawyers in the sentencing phase, and we need not detail all that action here. In

  summary, as to the alleged failure to acquire documents, during the postconviction

  evidentiary hearing Petitioner’s counsel presented his compete school records,

  from two states, which indicated Petitioner had several independent “special”

  education plans and was both emotionally handicapped and specific learning

  disabled. Two of these school reports contained psychological reports that

  contained early IQ. One of Petitioner’s mental health experts testified he reviewed

  these records, and Petitioner’s family members testified, corroborating these points

  as well. It was also established Petitioner’s mother was receiving social security

  benefits due to his mental state. The Florida Supreme Court found that documents

  complained-of as missing were simply cumulative to this type of evidence. Wright

  II, 213 So. 3d at 905–08. The record bears this out. For example, school records

  that his present lawyers offer, see amended petition at Doc. 36 at 95, are

                                           35
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 36 of 56 PageID 1249




  cumulative. It was abundantly clear that this man suffers from mental deficits,

  severe learning disabilities, and was in special education classes. His precise

  mental state was quite apparent and presented by the time the penalty phase

  concluded.

        Concerning the alleged failure to properly present penalty-phase witnesses,

  the Florida Supreme Court noted that:

        Wright’s penalty phase counsel pursued the presentation of evidence
        of mitigating circumstances diligently and ultimately retained five
        expert witnesses. Indeed, trial counsel testified that they specifically
        retained Dr. Waldman and Dr. Sesta after the original experts did not
        find that Wright was intellectually disabled. Furthermore, as discussed
        above, the record reflects that Wright’s trial counsel at times believed
        that Wright was bright, a conclusion that was reasonable in light of
        Wright’s input with regard to objections across the three trials and his
        extensive trial testimony.

  Wright II, 213 So. 3d at 906.

        These findings are record-based, and sound. As to the claimed failure to

  present mitigation witnesses, Petitioner’s lawyers presented additional mitigating

  evidence at the penalty phase, beyond that presented at the guilt phase.

        The Eleventh Circuit recently addressed this type of claim in a capital case

  where, unlike here, additional witnesses were not presented in the penalty phase:

        No absolute duty exists to introduce mitigating or character evidence.
        [citation omitted] And we have held, in a capital case, that counsel’s
        performance was not deficient when he chose to rely on the mitigating
        evidence presented in the guilt phase instead of presenting additional
        evidence during the penalty phase. [citation omitted] We explained that
        “[w]hich witnesses, if any, to call, and when to call them, is the epitome
                                           36
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 37 of 56 PageID 1250




        of a strategic decision, and it is one that we will seldom, if ever, second
        guess.”

  Raulerson, 928 F.3d at 998 (quoting Waters v. Thomas, 46 F.3d 1506, 1512 (11th

  Cir. 1995) (en banc)).

        Concerning failure to present penalty phase evidence about various mental

  deficits, at the initial penalty phase the defense presented mitigation evidence of

  Petitioner’s unfortunate, traumatic childhood which included abandonment and

  neglect. One of Petitioner’s experts testified about Petitioner’s in utero exposure to

  alcohol and cocaine, which caused microencephaly, a smaller brain and cranium.

  He also suffered mild traumatic injuries as a child which the trial court heard

  about. Wright I, 19 So. 3d at 289. The sentencing judge received the defense’s

  expert testimonial evidence concerning fetal alcohol syndrome and

  microencephaly during the penalty phase. Wright II, 213 So. 3d at 906; Doc. 36 at

  89 n.15; Doc. 37 at 107.

        Likewise, Petitioner’s present argument that counsel were Strickland-

  ineffective due to failure to argue the “Flynn effect” is unavailing. This effect

  describes an apparently upward drift in IQ scores in this country over the years.

  See Doc. 36 at 100. Petitioner contends that means his IQ scores are actually lower

  on the older standard that what he registered. A key problem with this argument is

  that he took IQ tests quite a long time ago, starting at age 9. They have remained

  fairly consistent, and almost always they land him in the area above 70. For this
                                            37
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 38 of 56 PageID 1251




  same reason, Petitioner’s arguments about the “practice effect,”—that scores go up

  when you take more tests—fails. Id. As the petition notes, “Wright received a

  full-scale 76 on this first test [in 1991].” Id. at 102.

        As to the “Flynn effect,” there is no medical/legal consensus. See

  Raulerson, 928 F.3d at 1008 (“No adjustment for the Flynn effect is required in

  this Circuit.”); Thomas v. Allen, 607 F.3d 749, 757–58 (11th Cir. 2010). Here, the

  facts do not fit well to establish such an effect anyway. The courts below were all

  quite aware that Petitioner was profoundly impaired, had fetal alcohol syndrome,

  and a low IQ. Wright II, 213 So. 3d at 906–07. Under no fair reading of this

  record can Petitioner’s trial counsel be described as incompetent to the point of

  “not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

  Amendment.” Strickland, 466 U.S. at 687, 690. And no matter how the Flynn

  effect might be deemed in the future, there is voluminous evidence in this case

  concerning Petitioner’s mind, and the Florida courts reviewed it in a not

  unreasonable manner, consistent with controlling federal law.

        The postconviction court took testimony about the Flynn and practice effects

  and found no prejudice. The postconviction trial court held:

        This Court does not find that [trial] counsel was deficient in not
        presenting experts to argue the Flynn Effect and Practice Effect. As
        mentioned above, the Defendant scored above 70 on all the IQ tests he
        took, and when the scores were adjusted by [defense expert] Dr.
        Kasper, the Defendant only scored below 70 on one of the adjusted test
        scores. The Court does not find that the Trial Court would have come
                                              38
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 39 of 56 PageID 1252




         to any different conclusion with regard to weighing the mitigation and
         aggravation of it had been presented with information about the Flynn
         Effect and Practice Effect.”

  Doc. 37 at 106–07.

         The finding was affirmed by the Wright II court, which held that:

         [T]he expert testimony indicated that Wright’s first IQ score was his
         most accurate and that all of his subsequent IQ scores fell in the range
         derived from his first IQ score after adjusting for the SEM,
         notwithstanding any practice effect or Flynn effect concerns.
         Furthermore, there was testimony that Wright’s IQ examinations were
         far enough apart in time that they would not have been affected by the
         practice effect.

  Wright II, 213 So. 3d at 906.

         To sum up the discussion of Petitioner’s mental state which is set forth in

  various arguments in Grounds One, Two and Three, about the best that can be said

  for his case was found in 2009 by the Wright I court. There the Florida Supreme

  Court noted: “Thus, although we recognize that certain evidence may indicate

  some inability for Wright to premeditate daily activities, we conclude that the

  mental health evidence does not eradicate the evidence that he committed these

  murders in a cold, calculated, and premeditated manner.” Wright I, 19 So. 3d at

  277.




                                           39
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 40 of 56 PageID 1253




         This record contains the testimony of at least seven mental health experts

  who opined on Petitioner’s mental state. 14 The Florida courts quite properly found,

  and reasonably relied upon, the extensive evidence showing no ID, and the courts

  did so in a manner true to the controlling U.S. Supreme Court standards.

                             PETITIONER’S GROUND FOUR

         Ground Four states that trial counsel rendered ineffective assistance in the

  penalty phase by failing adequately to challenge evidence offered in aggravation. 15

  While incarcerated pending the instant trial, Petitioner was involved in two very

  violent jailhouse aggravated batteries, for which he was convicted separately. The

  State presented these in aggravation at the penalty phase. The first battery

  involved inmate Cassada who testified that Petitioner and others beat him nearly to

  death, which placed him in a coma for 30 days. A37–A38 at 159–162. Petitioner

  and one other inmate were convicted of the Cassada aggravated battery. The

  second involved a very violent battery upon jail deputy Connelly committed by

  Petitioner alone, for which he was convicted. Evidence was that Petitioner struck



  14
     Dr. Mary Kasper testified in both the 2012 and 2015 ID hearings. Drs. Michael Kindeln and
  Michael Gamache testified at the 2015 hearing. Drs. Joel Fried, Alan Waldman, William
  Kremper, and Joseph Sesta testified in the 2005 penalty phase hearings. See Doc. 36 at 10–11.
  15
     To quote the petition: “Ground Four: Trial counsel provided prejudicial ineffective assistance
  during the penalty phase of Wright’s capital trial when they failed to challenge evidence argued
  in aggravation. The state court’s resolution of Wright’s claim was an unreasonable application
  of clearly established federal law, including Strickland v. Washington, 366 U.S. 668 (1984) and
  Wiggins v. Smith, 539 U.S. 510 (2003). Further, in many respects, the state court made an
  unreasonable determination of facts in light of the state court record.” Doc. 36 at 123.
                                                 40
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 41 of 56 PageID 1254




  Connelly, knocking him unconscious, and then struck him repeatedly thereafter.

  Connelly was hospitalized, and went on light duty work and then retired, still

  receiving mental health counseling in his retirement due to the incident. A37 at

  141–48.

        At the postconviction phase, Petitioner argued that his lawyers were

  ineffective in not mitigating this evidence, primary by calling two inmates as

  witnesses. These inmates would have testified that Petitioner was only one of

  many in the Cassada attack, and that officer Connelly taunted and provoked

  Petitioner prior to the attack. The state circuit court granted Petitioner a hearing on

  these arguments, and found no Strickland violation. B16 at 2760–63.

        At this postconviction hearing, two inmates testified that Connelly verbally

  harassed Petitioner. One inmate testified Connelly started the assault by throwing

  the first punch. B10 at 1692–96; B11 at 1813–28.

        Petitioner’s trial counsel (handling both the jail battery cases and the instant

  case) testified he was aware of the information concerning Connelly allegedly

  provoking the assault, but that Connelly’s alleged provocation did not “justify a

  guard being beat half to death,” and the two inmates were poor witnesses in the jail

  battery trials. According to the lawyer, their “minimal mitigation” did not amount

  “to a hill of beans.” B13 at 2147–48, 2171. The trial lawyer had cross-examined

  Connelly intently during the aggravated battery trial, and “that had already been

                                            41
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 42 of 56 PageID 1255




  explored” and it was not successful in front of a jury. Doc. 37 at 64–65; B13 at

  2144. Before the court at the murder penalty phase, in contrast, the trial counsel

  said that “I see very little profit in doing so unless the provocation were very

  extreme. And, as I recall, it was not and certainly not—it wasn’t physical

  provocation . . . . It was more taunting and, you know, playing games with people.”

  Doc. 37 at 65; B13 at 2145. In the penalty phase, these facts were “not of the

  degree that I think is mitigating.” B13 at 2147.

        The Florida Supreme Court affirmed this ruling. Wright II, 213 So. 3d at

  908–09, finding in part:

           This claim is meritless. Competent, substantial evidence supports
        the postconviction court’s findings.
           First, Wright has failed to establish prejudice. None of the evidence
        presented during the postconviction evidentiary hearing negates the fact
        that Wright had previous convictions for battery. Furthermore, even if
        those prior convictions were omitted, the trial court still considered
        Wright’s contemporaneous convictions for first-degree murder of the
        other victim, carjacking, kidnapping, and robbery with a firearm in
        finding the prior violent felony conviction aggravating circumstance.
        As the postconviction court noted, the contemporaneous convictions
        were arguably more serious than the convictions Wright claims were
        not properly rebutted. . . . [T]wo of the three aggravating circumstances
        found below are among the weightiest aggravating circumstances. [cite
        omitted] In addition, the previously undiscovered evidence concerning
        the attack on Cassada would have been merely cumulative to the
        concessions elicited from Cassada during penalty phase cross-
        examination and the evidence presented by Wright’s trial counsel.
        Specifically, evidence was introduced that one other person was
        convicted in connection with the attack on Cassada, and Cassada
        conceded that perhaps five individuals attacked him and he did not
        know whether Wright actually struck him. . . .

                                            42
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 43 of 56 PageID 1256




           Moreover, the record reflects that Wright’s trial counsel made a
        tactical decision to not present the testimony of other inmates
        concerning Connelly’s alleged provocation of Wright. Wright’s trial
        counsel testified that he did not consider the provocation sufficient
        justification for Wright to attack Connelly, and even if it were,
        presentation of such evidence would not have changed the fact that
        Wright was convicted for the attack. Furthermore, Wright’s trial
        counsel represented Wright in the case concerning his attack on
        Connelly and presented those witnesses in that case. Thus, Wright’s
        penalty phase counsel were well aware of the inmates’ testimony when
        they elected to not present the inmates as penalty phase witnesses. In
        addition, Wright’s lead penalty phase counsel testified that he did not
        consider the inmate witnesses to be good witnesses. The decision to not
        present rebuttal witnesses concerning the prior conviction for attacking
        Connelly was a reasonable tactical decision.            Therefore, the
        postconviction court’s findings that Wright’s counsel were not
        ineffective for failing to present additional witnesses concerning
        Wright’s prior battery convictions are supported by competent,
        substantial evidence.

  Wright II, 213 So. 3d at 908–09. This sound finding is not an unreasonable

  application of clearly established federal law. “A petitioner cannot establish that

  the outcome of the proceeding would have been different when ‘[t]he new

  evidence largely duplicated the mitigation evidence at trial.’” Raulerson, 928 F.3d

  at 999 (citing Cullen v. Pinholster, 563 U.S. 170, 200 (2011)).




                                           43
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 44 of 56 PageID 1257




                      PETITIONER’S GROUNDS FIVE AND SIX

         Grounds Five and Six contend that Petitioner suffered ineffective assistance

  of trial counsel by his lawyers’ failure to impeach two jailhouse informant-

  witnesses during trial, Wesley Durant and Byron Robinson. 16

         Concerning Ground Five, witness Durant was an inmate barber at the jail.

  He testified Petitioner confessed to the murders during a haircut. A26 at 3721–25.

  Durant testified that jail guard Faulkner overheard this confession, told Durant he

  needed to contact detectives, and Faulkner “got the ball rolling” with the homicide

  detective. A26 at 3728–29. On cross examination, Petitioner’s trial counsel

  elicited that Durant had ten felonies including two crimen falsi, had two pending

  serious charges, was seeking “help” on his charges; refused to give a taped

  statement until he got a deal, and denied seeing news reports about the case. Trial

  counsel then elicited that Durant earlier admitted to seeing news reports, and




  16
    To quote the petition: “Ground Five: Wright received prejudicially ineffective assistance of
  counsel when trial counsel failed to impeach state witness Wesley Durant. The state court’s
  resolution of Wright’s claim was an unreasonable application of clearly established federal law,
  including Strickland v. Washington, 366 U.S. 668 (1984). Further, in many respects, the state
  court made an unreasonable determination of facts in light of the state court record.” Doc. 36 at
  130.
  Ground Six states: “Wright received prejudicial ineffective assistance of counsel when trial
  counsel failed to impeach a jailhouse informant who indicated that he was going to commit
  perjury. The state court’s resolution of Wright’s claim was an unreasonable application of
  clearly established federal law, including Strickland v. Washington, 366 U.S. 668 (1984).
  Further, in many respects, the state court made an unreasonable determination of facts in light of
  the state court record.” Doc. 36 at 136.
                                                 44
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 45 of 56 PageID 1258




  further that Durant was mistaken about Petitioner’s hair style and his knowledge of

  the codefendants. A26 at 3735–59.

        At the postconviction hearing, jail guard Faulkner testified he had overheard

  no haircut confession or other confession by Petitioner. B10 at 1717–19.

  Petitioner’s trial counsel testified at the hearing and understood at the time “that

  the officer was present and apparently the conversation was reported to him, but he

  did not actually hear any admissions made by . . . the defendant. That was my

  understanding. Where that came from, I’m not sure.” B13 at 2155. Trial counsel

  testified that in calling any other witness beyond the defendant, he always weighed

  “losing the sandwich.” That means in Florida parlance losing both opening and

  rebuttal closings (i.e. closing both first and last) which former Florida procedure

  entitled a defendant to do if he called no witnesses beyond himself in his case.

  B13 at 2175.

        Also at the postconviction hearing Durant’s nephew, an inmate, testified.

  He stated that Durant is untrustworthy and a known “snitch.” B10 at 1747–48.

  The nephew spoke with defense lawyers prior to trial but was never called. B10 at

  1749–50.

        Similarly, Ground Six asserts ineffective assistance due to failure to properly

  impeach witness Robinson. Robinson testified that he was a cell mate of


                                            45
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 46 of 56 PageID 1259




  Petitioner, and Petitioner confessed to the murders. A28 at 4201. Towards the end

  of the trial, defense counsel informed the court they had recently spoken to several

  jail inmates, who claimed to have information about Robinson and another state

  witness. A30 at 4502–03. After Petitioner testified in his defense, defense counsel

  asked for a court colloquy in which it was discussed with Petitioner whether to call

  these impeachment witnesses, and it was noted on the record “that he does not

  wish to present any further witnesses, thus, preserving first and last closing[.]”

  A30 at 4640–43.

        At the postconviction hearing four inmates testified. Doc. 36 at 137. One

  testified that Robinson stated an intent to “jump into somebody’s case” to help

  himself. Id. at 138. Another testified Robinson was a known “snitch” and he

  heard Robinson say he was going to jump into Petitioner’s case and lie. This

  witness informed Petitioner about the Robinson statements prior to trial. Two

  others testified similarly. B11 at 1802–06. Trial counsel at the postconviction

  hearing testified he had no recollection of his tactical reasons for not calling these

  inmate witnesses, but did recall some of the inmates were facing very serious

  charges and would not talk to the defense, and their testimony was of limited

  value. B13 at 2148–51.




                                            46
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 47 of 56 PageID 1260




        The postconviction court found Petitioner failed to establish either

  deficiency or prejudice under Strickland concerning these witnesses. Doc. 37 at

  92–97. The Florida Supreme Court affirmed, stating:

            Competent, substantial evidence supports the postconviction court’s
        findings that Wright has not established deficiency with regard to the
        decision to not present witnesses to impeach the credibility of Durant
        or Robinson. Rather, the record reflects that the decision was the
        product of reasonable trial strategy. For instance, trial counsel testified
        that he felt “Durant was such an easy target and so incredible” that he
        was not going to look for any witnesses to impeach him. The record
        further reflects that trial counsel extensively and successfully cross-
        examined Durant with the goal of discounting his credibility. In
        addition, trial counsel testified that they rejected the presentation of
        additional witnesses, with Wright’s approval, to preserve opening and
        closing remarks. Moreover, trial counsel testified that he did not
        consider inmates to be strong witnesses and the he did not consider their
        testimony sufficient to justify sacrificing the retention of opening and
        closing remarks.

            Wright also did not suffer prejudice. As an initial matter, Wright
        testified that he never confessed to either Durant or Robinson.
        Therefore, any testimony concerning the credibility of Durant or
        Robinson with regard to Wright’s alleged confession would have been
        merely cumulative to Wright’s testimony.           Wright’s attorneys
        extensively cross-examined each of them and even if their testimony
        was completely discredited, there were still other non-prisoner
        witnesses who testified that Wright confessed to them. Furthermore,
        this Court has previously concluded that prejudice was not established
        for failure to object to improper guilt phase prosecutorial comments
        when the evidence of guilt was strong. [citation omitted] Here, the
        remaining evidence of guilt was strong because, among other evidence,
        Wright’s fingerprints were found on the car, he possessed the murder
        weapon, and blood attributed to one of the victims was found on a shoe
        attributed to Wright. Thus, this claim fails.




                                            47
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 48 of 56 PageID 1261




  Wright II, 213 So. 3d at 909–10. This conclusion is based in controlling federal

  law, is based in a fair review of the entire record, and is reasonable given the

  deference due to trial counsel.

         Review of these trial lawyers’ strategic decisions is done in a “highly

  deferential” manner, applying “a strong presumption . . . of reasonable professional

  assistance.” Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 928 (11th Cir. 2011),

  (quoting Strickland, 466 U.S. at 689). Experienced trial lawyers know that

  “considering the realities of the courtroom, more is not always better.” Raulerson,

  928 F.3d at 998, (quoting Chandler v. United States, 218 F.3d 1305, 1319 (11th

  Cir. 2000) (en banc)). Accordingly, Petitioner is not entitled to relief on Grounds

  Five and Six.

                           PETITIONER’S GROUND SEVEN

         Petitioner’s Seventh Ground claims that trial counsel was constitutionally

  ineffective in failing to object to the prosecutor’s closing argument regarding

  Petitioner’s character or propensity to commit violence.17 The reader will recall

  the factual setting of the instant case: A weekend crime spree where Petitioner

  burgled a house and did a drive-by shooting of local rival Carlos Coney with the


  17
    Ground Seven states: “Defense counsel’s failure to object to the improper argument regarding
  Wright’s propensity to commit violence constituted ineffective assistance of counsel. The state
  court’s resolution of Wright’s claim was an unreasonable application of clearly established
  federal law, including Strickland v. Washington, 366 U.S. 668 (1984). Further, in many respects,
  the state court made an unreasonable determination of facts in light of the state court record.”
  Doc. 36 at 141.
                                                48
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 49 of 56 PageID 1262




  stolen pistol, then kidnapped and shot the victims with the pistol, ditching their car

  and needing a ride which caused him to engage in a third shooting to carjack a ride

  home. Thus the admitted res gestae involved three disparate shootings in a short

  period of time, all which tied Petitioner to the main murder weapon.

         Petitioner contends that the prosecutor’s closing argument, which was not

  objected to due to Strickland-level ineffectiveness, crossed the line from evidence

  summation to an argument that Petitioner had a propensity or character for

  violence. The prosecutor referred to Petitioner as a ‘hoodlum,” “murderer,” “cold-

  blooded,” and a “criminal.” A31 at 4819, 4820, 4823, 4835; A32 at 4839, 4851.

  Concerning Petitioner’s testimony about self defense in the drive-by shooting of

  the rival, the prosecutor argued, “Well, that’s crap. It doesn’t make any sense. He

  stole the gun on Thursday. He used the gun on Friday. He shot a man with it. He

  certainly doesn’t have any problems shooting people. He shot Carlos Coney.”

  A31 at 4822–23. The Petitioner also complains about other “propensity

  arguments” which are set forth below.18


  18
     The prosecutor argued concerning Petitioner’s self-defense testimony: “When you have a
  carjacking and murder like this that’s senseless, it’s an irrational act, and you cannot for the life
  of you understand why that happened. You’ll never understand why T.J Wright chose to shoot
  Carlos Coney or chose to shoot [the two murder victims]. It’s—it’s an irrational thing to do.”
  A31 at 3824. “Carlos Coney and Bennie Joiner both know the guy. He shoots them, a man that
  he knows. The man—the police come, he goes, ‘Yeah, who shot you?’ ‘T.J. Wright shot me.’
  Okay, It wasn’t a mystery. So how’s he going to refute that? Say he didn’t shoot him? So he
  does the next best thing. Well, I thought maybe [Coney] was going for something. You know,
  you can’t believe T.J. This guy wants you to believe that somebody that he has an acrimonious
  relationship with, they don’t get along, he’s driving by, sees the guy, has a gun in his car, and
                                                   49
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 50 of 56 PageID 1263




         The prosecutor’s closing was not objected to. Petitioner raised this objection

  first in his direct appeal. The Florida Supreme Court addressed the matter in the

  broader context of extrinsic evidence/collateral crimes. Wright I, 19 So. 3d at 295.

  Concerning the prosecutor’s closing, the Wright I court addressed Florida state law

  evidentiary standards. It stated, “Multiple statements that Wright ‘certain[ly]

  doesn’t have any problems shooting people’ lean toward an impermissible

  propensity-toward-violence argument.” Id. “[W]hen [the State] cast Wright as a

  violent character who acts upon his desire to shoot people, the State abused

  [favorable rulings] by inappropriately taking it beyond the edge of propriety in

  contradiction of the evidence doctrine of Florida.” Id. The Florida Supreme Court

  concluded that the comments were harmless error because no contemporaneous

  objection was lodged, and the similarities between the related crimes did not

  become a feature of the trial. Id. It concluded the unpreserved comments did not

  rise to fundamental error. Id.

         Petitioner asserted in his state postconviction motion that failure to object to

  these prosecutorial statements in the guilt phase closing arguments was ineffective


  tells his buddy turn around and go back, I want to talk to him. Bull crap. He wanted to shoot
  him. That’s why he told [the driver] turn around. That’s exactly what he did. He shot him.”
  A31 at 4827–28.
      Later, when summing evidence related to the Winter Haven/Mendoza carjacking, the
  prosecutor stated: “But the second time, when you look at this map, after he dumped [the
  victims’] car on Bolender Road and went and carjacked the Mexicans, he comes up to right
  there, and that’s when he flees. That’s where he shoots at Mr. Mendoza and the owner of the car
  who’s since died in a car accident. That’s where he shoots at him.” A31 at 4829.
                                                50
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 51 of 56 PageID 1264




  assistance of counsel under Strickland. Petitioner received a hearing on the merits

  of this argument. Trial counsel testified that, as a general rule, he was reluctant to

  object to the prosecutor’s closing argument lest the same objections be visited

  upon him. He also did not tactically think it was wise to let the jury think that he is

  being obstructive, and “trying to pull the wool over their eyes.” B13 at 2166.

  After reviewing the transcripts, trial counsel stated in hindsight, he should have

  objected to the comments. B13 at 2166–67. In denying the claim, the

  postconviction court noted the state’s evidence included Petitioner’s admissions

  describing his involvement, evidence that clearly tied the Petitioner to the murder

  weapon, his fingerprints were on the victim’s car, and the victim’s blood was on

  his shoes: “The Court finds no reasonable probability that, but for counsel’s

  deficiency with regard to the un-objected to comments of the prosecutor that the

  result of the proceeding would have been different.” B16 at 2748. After reviewing

  the record on this point, the Florida Supreme Court found no prejudice. Wright II,

  213 So. 3d at 911.

        This state court holding is not contrary to or an unreasonable application of

  clearly established federal law. Given the crime spree that was proven here (and

  no claim is now made that collateral evidence or extrinsic evidence is grounds for

  relief), the closing argument comments were factual, accurate, and a fair summary

  of what the jury had heard. There is no basis for relief in this seventh ground.

                                            51
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 52 of 56 PageID 1265




                 PETITIONER’S EIGHTH AND NINTH GROUNDS

         In Ground Eight, Petitioner contends his death sentence is unconstitutional

  under Hurst v. Florida, 136 S. Ct. 616 (2016)19 and in his ninth ground, 20

  Petitioner claims the Florida death penalty is unconstitutional under Ring v.

  Arizona, 536 U.S. 584 (2002). In a nutshell, Hurst and Ring require every fact

  supporting a death penalty, i.e. aggravators, etc., to be determined and found by a

  jury as fact-finder, not a jury sitting as an advisory jury. In other words, all

  predicates and facts to support the death penalty require a jury finding. See Hurst,

  136 S. Ct. at 621–22. Hurst, which came after Ring and after Petitioner’s

  sentencing, invalidated part of the Florida death penalty statute and required a full

  jury finding on every contested factual element of the death penalty.

         But Hurst is entirely inapt here because Petitioner elected a strategy to

  forego the jury finding at the penalty phase, believing his best chances were with

  the bench. Here Petitioner clearly and at length, waived his right to proceed with a


  19
     This ground states: “Ground Eight: Wright’s death sentence is unconstitutional under Hurst v.
  Florida. The state court’s resolution of Wright’s claim was an unreasonable application of
  clearly established federal law, including Hurst v. Florida, 136 S. Ct. 616 (2016), Ring v.
  Arizona, 536 U.S. 584 (2002), and Apprendi v. New Jersey, 530 U.S. 466 (2000). Further, in
  many respects, the state court made an unreasonable determination of facts in light of the state
  court record.” Doc. 36 at 144.
  20
     “Ground Nine: The trial court erred in denying Wright’s motions that the Florida’s death
  sentencing statutes are unconstitutional under the fifth, sixth, and fourteenth amendments of the
  United States constitution as shown in Ring v. Arizona. The state court’s resolution of Wright’s
  claim was an unreasonable application of clearly established federal law, including Ring v.
  Arizona, 536 U.S. 584 (2002) and Apprendi v. New Jersey, 530 U.S. 466 (2000). Further, in
  many respects, the state court made an unreasonable determination of facts in light of the state
  court record.” Doc. 36 at 152.
                                                 52
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 53 of 56 PageID 1266




  jury at penalty phase. He gave up his right to jury findings at the penalty stage.

  Instead, he opted for strategic reasons to have the judge make findings in the

  penalty phase. In effect he opted for a bench trial on that subject. The Florida

  Supreme Court quite properly found “Wright knowingly, intelligently, and

  voluntarily waived his right to a penalty-phase jury . . . . Wright concedes that he

  waived his right to a penalty-phase jury, thus barring this claim.” Wright I, 19 So.

  3d at 297. Thus Hurst and Ring afford Petitioner nothing.

        One cannot fault Petitioner for opting against jury consideration at the

  penalty phase. He testified at length and the jury by its verdict chose to disbelieve

  every material thing he said. Further, the jury had already found the existence of

  two death phase aggravators. By its verdicts of armed kidnapping with a firearm

  and robbery with a firearm the jury had already established two aggravating

  circumstances: 1) a previous conviction of another capital felony or one involving

  the use or threat of violence to a person, and 2) commission of the murder for

  pecuniary gain.

        Petitioner’s main argument appears to suggest his jury trial waiver at the

  penalty phase was improper and not knowing, due to ID that became apparent only

  after the penalty phase was well underway. See Doc. 36 at 146–50. Although

  contrary to the record as a whole, this argument cites mostly the postconviction

  testimony of Petitioner’s defense lawyers. But during this extensive factual waiver

                                            53
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 54 of 56 PageID 1267




  at the time of the penalty phase the defense lawyer stated that Petitioner was lucid,

  and did understand, and did give a knowing waiver of the jury at penalty phase.

  See A33 at 5092 (“[Petitioner] appears and has appeared for the last several days to

  be articulate, bright, [and] aware of what’s going on in his reasoning.”). Both

  defense lawyers and the defense investigator stated to the court that they had seen

  nothing “which would indicate this to be other than a knowing, intelligent, and

  voluntary waiver at this point[.]” Id. at 5093–94. And Petitioner’s reasons for

  asking the jury to be discharged before the penalty phase were rational: Petitioner

  told his lawyer “[h]e felt they didn’t like him, that they were going to recommend a

  death penalty, that they had already made up their minds, they weren’t going to be

  fair, and he wanted to waive his right to a jury recommendation.” Doc. 37 at 63.

         Because Petitioner waived his right to a jury during the penalty phase, Hurst

  and Ring do not provide Petitioner grounds for relief. The state courts’ holdings on

  this matter are not contrary to or an unreasonable application of clearly established

  federal law. There is no basis for relief on Grounds Eight and Nine.

                            PETITIONER’S TENTH GROUND

         In his final ground Petitioner asserts cumulative error deprived him of a fair

  trial, especially in light of the ineffective assistance of counsel he received. 21


  21
    “Ground Ten: Cumulative error deprived Wright of the fundamentally fair trial guaranteed
  under the sixth, eighth, and fourteenth amendments. The state court’s resolution of Wright’s
  claim was an unreasonable application of clearly established federal law, including Strickland v.
                                                 54
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 55 of 56 PageID 1268




  Although this ground does appear to be exhausted, it contains no content in the

  amended petition, nor substantive content in the memorandum, beyond matters

  already considered and found to be wanting. Doc. 36 at 154–56; Doc. 38 at 73–75.

  In his memorandum, Petitioner argues that the Florida Supreme Court, in

  reviewing this ground, adopted a “nonsensical standard of proof for cumulative

  error claims . . . .” Doc. 38 at 73. The amended petition fails entirely to state

  which errors, insufficient in themselves but cumulatively sufficient, exist or fall

  under this ground. In the undersigned’s view, this non-list is not surprising.

  Petitioner received an energetic, detailed, and vigorous defense, handled with

  thoughtfulness and fairness by the Florida state courts. There were no errors

  presented that could cumulate or conglomerate to create a grounds for relief under

  ground number ten.

         The amended petition is without merit and denied. No issue or ground

  presented would give reasonable jurists cause to conclude there is any basis for

  relief or any portion with merit. Title 28 U.S.C. § 2253(c)(2) permits the Court to

  issue a certificate of appealability “only if the applicant has made a substantial

  showing of the denial of a constitutional right.” That showing has not been made

  here. See generally Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v.




  Washington, 366 U.S. 668 (1984). Further, in many respects, the state court made an
  unreasonable determination of facts in light of the state court record.” Doc. 36 at 154.
                                                  55
Case 8:17-cv-00974-WFJ-TGW Document 48 Filed 08/19/20 Page 56 of 56 PageID 1269




  Linahan, 279 F.3d 926, 935 (11th Cir. 2001). Therefore, the undersigned denies a

  certificate of appealability, and denies a request to proceed on appeal in forma

  pauperis. Petitioner must obtain permission from the court of appeals to proceed

  in forma pauperis.

        DONE AND ORDERED at Tampa, Florida, on August 19, 2020.

                                         /s/ William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE

  COPIES FURNISHED TO:
  Counsel of Record




                                           56
